*45On Petition for Rehearing.
Per Curiam.
Appellant Gray alone has filed a petition for a rehearing. The only question discussed in the brief on petition for rehearing is that the evidence does not sustain the finding of the trial court against Rownd and Gray. It is_ insisted that appellant Gray, under the evidence, does not “stand in precisely the same condition as Rownd.” Rownd and Gray were secured by the same chattel mortgage, executed to them jointly, and the notes secured thereby' were payable to them jointly. It is true that Mr. Gray had no knowledge of the execution of the notes and chattel mortgage until after the mortgage was recorded; but, in the acceptance of said mortgage and notes Rownd acted for both and was the agent of Gray, and notice and participation in the fraudulent purpose by Rownd was notice and participation by Gray. When Gray accepted the benefits of the mortgage, the result of the meeting and arrangement with Patton, he accepted it charged with all the infirmities affecting it in the hands of Rownd. The fact that the notes secured by the mortgage were executed to Rownd and Gray on account of their liability as the sureties for Patton, which they might not be compelled to pay, or that, if Gray paid the indebtedness for which they were sureties, that he alone could maintain an action against Patton, does not change the rule. If the mortgage secured notes payable to Gray alone, the rule would be the same, because, whenever any person accepts the benefits of a contract made by another as his agent, he is charged with every infirmity that would affect the contract against the agent if the agent had been acting and contracting for himself and in his own name.
It is also insisted that there can be no possible ground for holding that the evidence discloses any fraudulent purpose and conduct on the part of appellant Gray that in any way distinguishes his security from that of the Muncie National Bank, which the trial court held good. The mort*46gage executed to the Muucie National Bank is not called in question by any assignment of error in this court, nor is that question before us for decision. It is not proper, therefore, for us to determine whether or not the trial court erred in finding in favor of said bank. The admission by appellant that the finding in favor of the bank was correct does not authorize or require this court to adjudge that therefore the finding against said appellant was erroneous.
Other matters are set up in the petition for a rehearing, but they are not discussed in the brief. It may be suggested, however, that a rehearing will not be granted in order that either an appellant or appellee may file additional briefs, or to enable any party to ask.for an oral argument. Requests for time to file additional briefs, or for an oral argument must be seasonably made, and if so made, the court will grant or refuse such requests, as the facts in each case may seem to require. The fact that the clerk' of this court may have expressed an opinion as to when a case would or would not be decided, or that the parties were negotiating as to a compromise of the cause, is no excuse for a failure to make such applications before the decision of the cause.
After a careful review of the evidence, we are satisfied that the rule that this court cannot reverse a cause upon the weight of the evidence is clearly applicable to this case.
The petition is therefore overruled.